Citation Nr: 1733108	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  16-25 718	)	
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

2.  Entitlement to special monthly compensation based on need for regular aid and attendance (SMC A&A).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1998 to August 2008.  These matters came before the Board of Veterans' Appeals (Board) from a rating decision by the RO.

For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusion of law.
 

FINDING OF FACT AND CONCLUSION OF LAW

1.  In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.

2.  Whereas the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


ORDER

The appeal is dismissed.




		
H.M. WALKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


